                                                                                    USDS SONY
                                                 MEMORANDUM                         DOCUMENT
                                                                                    ELECTRONICALLY FILED
             TO:       Honorable Kimba M. Wood                                      DOC#:---~--,---
                       U.S. District Judge                                          DATE FILED: ~~ /;;;_ q     l~ I
             FROM: Scott Kowal
                   Chief U.S. Pretrial Services Officer
                                                                           RE: Bingqin Yang
                                                                          l 8-CR-00799 (KMW)




       The attached memorandum was prepared by Pretrial Services Officer

       Ashley Cosme                                                               (212) 805-4319

               Name                                                        Phone Number
       will present to Your Honor significant details about the Bail Conditions which were imposed on
       the above-name defendant.

       We are requesting direction from the Court. Please initial the appropriate box( es) and return this
       form to us so that we may comply with your instructions.

       [ef         I have reviewed the information that you have supplied. I do not believe that this matter
                   requires any action by the Court at this time.

        []         My chambers will inform all parties concerned that I will conduct a Bail Review Hearing
                   in Courtroom#___ on                  _____             at _ _ _ _ __
                                                  Date                     Time

        []         So ordered: _ _ _ _ _ _ _ _ _ _ _ _ __

        []         I request that a Bail Review Hearing be conducted by:

                          []      The presiding Magistrate Judge in courtroom# 5A.

                          []      The District Court Judge presiding in Part I.

                          []
                                           Judicial Officer
                   at his/her earliest convenience.

JUDICIAL OFFICER QUALITY IMPROVEMENT COMMENTS : This                space is available for you to provide us with your
thoughts or comments on the quality or content of this report. We are interested in knowing what we could have
done differently or better to improve the value of this report to you. Thank you, Scott Kowal, Chief U.S. Pretrial
Services Officer.                                                    ~ - 2.. i _ 2- (

                                                 SO ORDERED:           N.Y., N.Y.



                                                        KIMBA M. WOOD
                                                              u.s.o.J..
